Title: From Thomas Jefferson to Philip Turpin, 29 July 1783
From: Jefferson, Thomas
To: Turpin, Philip


        
          Dear Sir
          Monticello July 29. 1783
        
        I have considered the circumstances of your present situation as stated in the papers you have been pleased to communicate to me and will proceed to give you my thoughts on them as clearly as I  am able. I shall take the following facts as the ground of my opinion. That previous to the present revolution you had gone to Gr. Britain to qualify yourself for the exercise of the medical profession in your own country: that before you had compleated your course of studies, hostilities were commenced between the two nations: that having visited and attended the medical institutions at Paris you returned to London in the spring of 1776 in order to procure a passage to Virga.: that in the mean time all remittances from hence having been cut off, you retired into the country and lived on the charity of your friends 15 months in daily hopes of receiving some supply which might enable you to pay your debts and to defray your passage to your own country: that this hope failing you went again to London in the fall of 1777. to sollicit some merchants there acquainted with yourself and your connections for as much money as would bring you over: that such were their doubts of American affairs that they would give you no assistance: that in this situation, destitute of every resource but that of your profession from the known difficulties which a young hand and a stranger encounters in getting into Medical business on shore, you were constrained to take a birth in one of the enemy’s ships, not only for the purpose of present subsistence but that also of saving something to pay your passage home: that to render this act as innocent as possible, you took your stand on board a stationed ship: that having continued in the exercise of your profession there till you thought you had saved money enough to bring you home, you resigned your employment and repaired to London to procure your passage: that having waited there six months, and being prevented getting a passage by the embargoes which took place on the rupture with Spain, your savings being nearly expended you found it necessary to return again to your birth on board ship, where you continued till the ensuing spring: that you then went to London again and got a passage to N. York on board a transport on condition of serving to that port as surgeon of the ship: that the ship deviated from her course and went to Chas. T. [Charleston] where as soon as you were landed you endeavored by advertisement in the public papers and otherwise to procure a surgeon as a substitute to perform your engagements to the port of N.Y. meaning to ask permission to come on directly to your own country: that being unable to procure a substitute you attended your ship to N.Y. and took the 1st opportunity that occured of coming from thence to Virga.: that this was in July 1781 on board of a store ship and immediately on your arrival in Virga. by yourself and your friends  you sollicited of Ld. Cornwallis leave to pass his lines, he being with his army then in this state, and American affairs in a more desperate condition than they had been since the winter of 1776: that you were refused such leave and being unable otherwise to get quarters or to draw subsistence you undertook to assist in the hospital department, in which situation you were when that army surrendered: that you immediately communicated your case to Govr. Nelson, who satisfied with what you had done, and that you were not to be considered as a subject of exchange, gave you a passport to return to your friends: that during the whole course of these transactions you manifested repeatedly and uniformly your firm attachment to the cause of your country, your desire to rejoin it and that it was solely to effect this that you took the preceding measures. These are the facts which are either proved by your papers or rendered probable by your known situation, and to my mind certain by your own assertions. I find in the whole train of them but a single one capable of bearing a hostile construction, that is your undertaking to act in the military hospitals of the enemy. As it is the intention alone which constitutes the criminality of any act, the question is simplified into this form by the Law, viz. Quo animo did you undertake that office? Forster 202. 208. Was it with a criminal purpose, with hostile views of subjugating your own country, or only under the urgency of absolute necessity, when you had no other resource to procure present subsistence, no other means of paving the way for regaining your own country? This question is answered by the facts previously stated, every one of which was bottomed on a desire to get home again. Many are the circumstances of necessity, moral as well as physical, which excuse in law an act otherwise criminal. Force or fear will justify the furnishing an enemy with provisions, with money, with arms, ammunition &c. This has been the predicament of a great part of the citizens of America. They will in like manner justify the joining an enemy and bearing arms against one’s country. Forster 216. This was the case of our citizens taken captive on the high seas. The peculiarities in the late war have produced many new and trying cases which cannot possibly be solved by reference to others exactly similar, nor otherwise than by a liberal extension of former principles and of the reasons on which these principles were founded. Thus the law having decided the foregoing exculpations expressly on the principle that the will must be criminal as well as the act, that the act is culpable only so far as it is a means to effectuate some wicked purpose of the heart (Forster 203) we are  safe in bringing under the protection of this principle every case where the act and the purpose did not concur. We may then consistently with the reason of the law lay down another rule that it is justifiable to deceive an enemy by appearing to take sides with him in order to obtain an opportunity of escaping to our friends. It is only necessary in this case that the first safe opportunity be embraced and every demonstration given of our real purpose which circumstances will admit. This was the predicament of our soldiers taken in Ft. Washington, on Long isld., in Chastown &c. They enlisted very generally with the enemy purposing it as a means of procuring their escape. They actually bore arms against us on many occasions before an opportunity of escape occurred. Many of those taken at Ft. Washington and on other occasions early in the war having been kept either on board ships or in Long Isld. or Staten isld. could not get from the enemy till they came to Virginia with Genl. Arnold. Upwards of 200 of these then deserted. They told their cases honestly, were received into the bosom of their country and are enjoying in tranquillity the advantages of the revolution in common with their fellow citizens. But must the garrisons of Ft. Washington, of Chas. t. &c. be now driven from their country? I consider your case as more nearly parallel with theirs than with any other which has come within my knolege. You like them were a captive; that is you were within the power of the enemy and effectually imprisoned by not having the means of crossing that barrier which nature had placed between them and us, and if you could have crossed that, then without the power of getting out of the lines of their armies here. Thus we know that Mr. Griffin who had money to bring him across the sea, was detained in N. York 4. months before he could get leave to come out and yourself, after having got across the sea were absolutely refused that leave altogether. It is true you were not confined to particular limits within the island of Grt. Britain as the souldiers were in those places where they were held in captivity; but then you had not like them the advantage of a present subsistence from the enemy, and a right to call on your country for an exchange in your turn. You were to get back as you could, or never to get back. They received from the enemy bounty money, pay, clothing and subsistence, bore arms, did guard duty, and often were in action against us; whereas your office was only that of administering medecine to sick and wounded individuals; an office as inoffensive as any one you could have exercised with them, and of much less hostile appearance than that of arraying yourself in arms with the enemies  of your country. If therefore the necessities which drove you to this measure should appear less pungent to some than those which operated on the poor souldiers, it should be taken into account also that the measure you adopted was less injurious, less hostile, more innocent: that your plan of escape was by saving the lives of enemies while theirs was that of taking away the lives of their countrymen. The office of surgeon has been considered as on a footing with that of chaplain, and the administering of medecine to be as inoffensive as giving religious instruction to those with whom we are contending. Had any of our surgeons in Chs. town dressed the wounds of those of our enemies who were carried from the Cowpens or the Utaws no liberal mind would have censured them. Instances are not wanting of medical relief and refreshments for the sick sent to an enemy’s camp. Yet this was never considered, in the officer who sent it, as an act of infidelity to his country: but rather of magnanimity. In the MSS. records of Congress is a letter from Sr. G. Carlton to Genl. Washington stating that the practice which had prevailed in the American war of considering Chaplains and Surgeons as prisoners of war was against the modern usage of nations and proposing it should be discontinued. To which proposition Genl. Washington answered that the matter had been remedied as to chaplains at a former conference and that as to Surgeons it should be treated of at the interview they were then proposing. What was the result I did not learn. But I mention it to shew the inoffensive light in which the office of a surgeon is viewed, and that his duties like those of the chaplain are rather religious than military, rather of humanity than hostility. On the principles of general law then I think your conduct was justifiable: nor do I find any act of assembly previous to Oct. 1782 which has changed the law as to this point. It is suggested that an act which passed then may perhaps have affected your case. I have not seen the act, as those laws have never yet reached this part of the country. But as the Governor’s proclamation of the 2d. inst. is probably founded on that act I will venture to suppose it has adopted its descriptions precisely. Now these descriptions are 1. of Voluntary refugees since Apr. 1775. 2. Exiles since the same period. 3. Natives who have at any time borne arms with the enemy against this Commonwealth. The latter description, if any can, must be applied to you. But I apprehend that cannot, because it must certainly mean a criminal and not an innocent bearing of arms. It must mean to describe the case of those natives who, preferring the cause of the enemy to that of their country, took arms on the other side with the nefarious  purpose of subjugating it, those in other words in whom as the law expresses it both the overt act and the purpose concurred, for the purpose must concur to render the act criminal. Neither the law nor the proclamation could wish to comprehend and banish the souldiers already mentioned because tho’ they bore arms it was not with the wicked purpose of subduing their country, but with the justifiable one of procuring an opportunity to rejoin it. Still less can it be intended for you, because while your purpose was equally with theirs to rejoin your country, you did not like them actually bear arms against it. Should the expression ‘bearing arms’ be extended not only to those who literally bore arms tho’ with an innocent intention as was the case of those souldiers but by construction to those also who with equal innocence rendered any other service, it must sweep off a number of our very good citizens who under the operation of their fears furnished the enemy while here with provisions, transported their baggage, their ammunition, their sick &c., served them as guides, and did many other acts of service to them. I must conclude then that it cannot involve you. I have the more confidence in my opinion because it is not recently formed but was the result of enquiry and consultation on a former occasion when the parties concerned were merely indifferent and no principles of private friendship were operating to warp my judgment. It was formed at a time when I could not possibly foresee that I should have occasion to apply it to the case of one whose talents and merit I respect and who standing acquitted in my mind of ever having entertained an unfriendly wish to a cause which I have loved and fostered from it’s earliest to it’s latest day I feel myself justified in unreserved professions of that sincere esteem with which I have the honour to be Dr. Sir your affte frd & servt.
        P.S. I have closed my letter a little too hastily having omitted to apply the treaty of peace to this case. By the 6th. article of the treaty we have stipulated ‘that no prosecutions should be commenced against any person for the part they have taken in the present war and that no person shall on that account suffer any future loss or damage either in his person liberty or property’ &c. But loss or damage in every one of these points must ensue this proclamation if applied to you. To your property if you obey it, and to your person and liberty if you disobey it. This treaty is made in pursuance of powers given to our Commissioners by Congress; these powers were given by Congress in pursuance of authorities vested in them by the Confederation; the Confederation is a convention  between all the states, not liable to be altered or repealed by any one of them but by such act as would in itself be a declaration of war, and of course it is of superior authority to any act of assembly. If it be objected that the treaty is only provisional, and not yet obligatory, it may be answered that the obligatory instrument may be expected every hour, that it would be beneath the dignity of a state to order out persons who may the next day return in defiance of it; and that when the articles of a compact are settled and ratified between two nations and nothing but the ceremonial of signature wanting, to be proceeding in direct contradiction to them, is neither consistent with the faith of an honest individual nor favourable to the character of a nation which has that character to establish, or (I wish I were not obliged to say) to retrieve.
        
      